PER CURIAM:
Defendant appeals from a judgment dismissing his counterclaim and awarding the plaintiff One Thousand Dollars ($1,000) with interest and court costs as damages for breach of a contract.
We have carefully examined the record and cannot agree with defendant’s contention that the evidence is insufficient to support the findings and conclusions of the court. Under the testimony presented, the lower court had sufficient justification in finding: (1) the stock had value on or about December 28, 1961, the date the contract was entered into, (2) both parties were assuming a risk in entering into the stock sale, and (3) there was not a mutual mistake as to the value of said stock.
Affirmed. Costs to respondent.